RECOMMENDED FOR FULL-TEXT PUBLICATION
                                    Pursuant to Sixth Circuit Rule 206
                                          File Name: 05a0471p.06

                        UNITED STATES COURT OF APPEALS
                                      FOR THE SIXTH CIRCUIT
                                        _________________


                                                           X
                                       Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                            -
                                                            -
                                                            -
                                                                   No. 03-1060
            v.
                                                            ,
                                                             >
 RICKY LEE NEWTON,                                          -
                                     Defendant-Appellant. -
                                                           N


                                      Filed: December 14, 2005
                       Before: SILER, MOORE, and SUTTON, Circuit Judges.
                                          _________________
                                               ORDER
                                          _________________
        The judgment in this case having been vacated, and the case having been remanded to this court for
further consideration in light of United States v. Booker, 543 U.S. ___ (2005),
       IT IS HEREBY ORDERED AND ADJUDGED that the judgment in the United States District
Court for the Eastern District of Michigan is vacated and this case is remanded to that court for further
consideration in light of United States v. Booker.
                                             ENTERED BY ORDER OF THE COURT


                                                   /s/ Leonard Green
                                             __________________________________
                                                          Clerk




                                                    1